NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 29, 2021*
                                  Decided June 30, 2021

                                          Before

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge

No. 20-3286

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff-Appellee,                     Court for the Central District of Illinois.

       v.                                    No. 05-10074

CORDELL L. AVANT,                            Michael M. Mihm,
    Defendant-Appellant.                     Judge.

                                        ORDER

       Cordell Avant is in state prison for a state conviction that also led to the
revocation of his federal supervised release. He will serve a federal sentence after he
finishes his state sentence. In his federal criminal case, he recently moved to have the
revocation sentence vacated. The district court denied the motion as time-barred, but
Avant now says that he sought relief under Federal Rule of Civil Procedure 60(b)(4),
which has no express limitation period. See FED. R. CIV. P. 60(c)(1) (“A motion under



       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3286                                                                          Page 2

Rule 60(b) must be made within a reasonable time.”). That rule is inapplicable in
criminal proceedings, however, and we therefore affirm.

       In 2006, Avant pleaded guilty in federal court to one count of being a felon in
possession of a firearm. See 18 U.S.C. § 922(g). His recidivist status was based on
multiple felony convictions in Illinois state court when he was 17 years old. The district
court sentenced him to 46 months in prison and 3 years of supervised release. In 2010,
while on supervised release, Avant was convicted in state court of aggravated battery
with a firearm. A year later, the district court revoked Avant’s supervised release based
on his admission to violating the conditions (by committing another crime) and
sentenced him to 24 months’ imprisonment, to run consecutive to his state sentence,
which he is still serving. Avant never appealed his original federal sentence or the
revocation of his supervised release.

        Avant moved in 2020 to vacate the upcoming revocation sentence, though he did
not specify any authority for such a motion. Substantively, he pointed to a 2005 decision
of the Supreme Court of the United States and a 2014 change to Illinois law, both of
which, he argued, draw the line between juvenile and adult at 18. See 705 ILCS 405/5-
105(3) (defining “delinquent minor” as anyone committing an offense prior to his or her
18th birthday); Roper v. Simmons, 543 U.S. 551, 574 (2005) (“[Eighteen] is the point where
society draws the line for many purposes between childhood and adulthood.”).
Therefore, he contended, his federal conviction in 2006—the origin of the revocation
sentence—was unconstitutional because it was predicated on juvenile offenses. The
district court denied the motion as untimely, without saying what it construed the
motion to be.

        On appeal, Avant clarifies that he brought his motion under Federal Rule of Civil
Procedure 60(b)(4) and argues that it could not be untimely because there is no time
limit. See FED. R. CIV. P. 60(c)(1). As a challenge to the validity of his sentence on
constitutional grounds, Avant’s motion more closely resembles a collateral attack, such
as under 28 U.S.C. § 2255(a). In that case, it was too late. See § 2255(f). But we are not
required to recharacterize a motion as one that falls under § 2255 if the defendant did
not previously file a § 2255 motion (and so is not attempting to avoid the bar on
successive motions), and he insists he has other grounds for relief. See United States v.
O’Malley, 833 F.3d 810, 815–16 (7th Cir. 2016); see also Glaus v. Anderson, 408 F.3d 382, 388
(7th Cir. 2005) (“[T]here are pitfalls of different kinds for prisoners using the wrong
vehicle . . . [i]n most cases, therefore, the district court should evaluate cases as the
plaintiffs label them.”) (internal quotations omitted) (citing Bunn v. Conley, 309 F.3d
No. 20-3286                                                                        Page 3

1002, 1007 (7th Cir. 2002)). Both are true for Avant, so we will hold him to the label he
places on his motion. That means, however, that we cannot find any error in the denial
of the motion, timely or not: Rule 60 allows courts to provide relief from civil, not
criminal, judgments. See FED. R. CIV. P. 1.

       We do not express any opinion on whether, or how, Avant could still pursue a
challenge to his forthcoming revocation sentence, and nothing in this order should be
interpreted to address the merits of his argument.

                                                                              AFFIRMED